Opinion issued September 23, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00700–CV




LARRY COLE, MICHAEL EASTON, AND NEEL SHAH, Appellants

V.

RAYMOND TEAGUE, JANET TEAGUE, AND TEACO, L.L.C., Appellees




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 2002CV1262




MEMORANDUM OPINIONAppellants Larry Cole, Michael Easton, and Neel Shah have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this appeal was subject to dismissal,
appellants Larry Cole, Michael Easton, and Neel Shah did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.